Per Curiam.

From a review of the record there is very little dispute as to evidence adduced before the board. Whether one of the two checks was paid by the Yaneys to respondent for present or past legal services is of no great significance. Respondent admitted preparing the deeds and the wills, and admitted receiving at least one check for such services. By no stretch of the imagination can the activity of the respondent be considered as paralegal or legal-intern services, as there was no semblance of compliance with the Ohio rules as to supervised limited practice of law by legal interns. See Gov. R. II, Section 2.
Respondent’s admission that he prepared the instruments for the Yaneys is an admission that he violated this court’s order of May 21, 1969.
Respondent’s principle contention before the board was that during much of his life he was a “compulsive gambler,” but now has disciplined himself through professional counselling and is no longer engaged in such activity. However that may be, “compulsive gambling” is no defense to an actual violation of an order issued by this court to a suspended attorney not to engage in the practice of law.
In his brief and oral argument to this court, respondent claims that the board’s hearing panel denied 'him due process by failing to continue the hearing and appoint counsel to represent him at the hearing.
In Ohio State Bar Assn. v. Weaver (1975), 41 Ohio St. 2d 97, 100, this court held that “[t]he court’s purpose in a proceeding [disciplinary] of this type is not to enforce the criminal code, but rather to investigate the conduct and fitness of one of its officers. These proceedings are neither civil nor criminal; they are instituted to safeguard the *162courts and to protect the public from the misconduct of those who are licensed to practice law.”
The primary function of disciplinary proceedings is investigatory, not accusatory or prosecutorial, and those proceedings are neither civil nor criminal in nature. The standards of due process in such proceedings are not those in a criminal proceeding, nor does it seem to us a necessity of due process that a respondent, who has practiced as ail attorney, be entitled as a matter of right to have counsel appointed for him. Furthermore, the record shows that respondent conducted his defense with adroit cross-examination and argued before the panel with logic and self-control.
Upon a review of the entire record, we find that the board’s hearing panel did not abuse its authority in refusing to appoint counsel to represent respondent.
A summary of respondent’s conduct since admission to the Bar of Ohio reveals two court-ordered suspensions from the practice of law, coupled with a violation of this court’s order prohibiting respondent from practicing law.
We conclude, therefore, that respondent’s misconduct requires his disbarment, and it is so ordered.

Judgment accordingly.

O’Neill, C. J.,-Herbert,. Corrigan, Stern, Celebrezze and W. Brown, JJ., concur.